 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   _______________________________________
                                            )
 9   COSTCO WHOLESALE CORP.,                )
                                            )                 Civil Case No. C17-1212RSL
10                         Plaintiff,       )
                v.                          )
11                                          )                 ORDER FOLLOWING IN CAMERA
     ARROWOOD INDEMNITY COMPANY.            )                 REVIEW
12                                          )
                           Defendants.      )
13   _______________________________________)
14
            This matter comes before the Court on an in camera review of portions of Arrowood’s
15
     claims file. Because Costco has not a provided a factual foundation for its allegation that
16
     Arrowood attempted in bad faith to defeat a meritorious claim for relief, the issue for the Court
17
     is whether the documents reflect (a) outside counsel’s participation in the insurer’s quasi-
18
     fiduciary functions of investigation, adjustment, and processing or (b) requests for and/or
19
     provision of legal advice regarding Arrowood’s rights and obligations under the policy and
20
     Washington law. If the former, the attorney-client privilege does not apply under Cedell v.
21
     Farmers Ins. Co. of Wash., 176 Wn.2d 686 (2013), and production is appropriate. If the latter,
22
     the privilege applies and the document will not be produced.
23
            Having reviewed the documents submitted in camera, Arrowood’s revised privilege log,
24
     and the letters of the parties, the Court finds that many of the communications reflect activities
25
     that the insurer normally undertakes to investigate the claim but which, in this case, were farmed
26


     ORDER FOLLOWING IN CAMERA REVIEW - 1
 1   out to counsel, such as collecting collection information regarding the underlying
 2   litigation/arbitrations, the relevant policy provisions, and prior claims handling activities,
 3   obtaining documents from the insured, and/or contacting other insurers in an attempt to
 4   understand how the mediation and settlement process worked out. Some of the communications
 5   reflect claims handling and adjustment activities discussed with counsel, such as whether
 6   Arrowood should attempt to work with other insurers, offer a settlement, or update its position
 7   vis-a-vis the insured. Where there is no analysis of the coverage issues or provision of legal
 8   advice regarding rights and obligations under the policy, production will be required: simply
 9   asking an attorney’s advice about the insurer’s quasi-fiduciary activities is not enough to clothe
10   the communication with the privilege. Under Cedell, the presumption is that documents found in
11   the claims file will be produced, and it is Arrowood’s burden to show that a particular
12   communication is protected by the attorney-client privilege.
13            Arrowood is hereby ORDERED to produce documents within seven days of the date of
14   this order as follows:
15
16     NO .        BATES       PRODUCE        WITHHOLD               PRODUCE WITH REDACTIONS
17
        1           TCF             X
18                 5114-15
19      2           TCF             X
                   5116-36
20
        3          TCF              X
21                5137-38*

22
        4         TCF 2623*         X
        5          TCF              X
23                5146-47*
24
25            *
              Arrowood states that it has already produced the remainder of this document. If that is not the
26   case, the remainder shall be produced as well.

     ORDER FOLLOWING IN CAMERA REVIEW - 2
 1     NO .          BATES      PRODUCE       WITHHOLD                PRODUCE WITH REDACTIONS
 2
 3      6            TCF            X
                   5153-55**
 4      7            TCF            X
                    5161-63
 5
        8            TCF            X
 6                  5164**
 7      9            TCF            X
                   5167-68**
 8
       10            TCF                            X
 9                  5171-72
       11          TCF 2713         X
10
       12            TCF                                      X - redact Analysis and Conclusion
11                 5190-5208                                  sections starting on TCF 5204
12     13          TCF 5212                                   X - redact first sentence of email

13     14          TCF 5213         X

14                 TCF 5214                                   X - redact first paragraph of email

15                 TCF 5215                                   X - redact first sentence of email
       15            TCF            X
16                  5217-18
17     16            TCF                                      X - redact Analysis and Conclusion
                    5219-64                                   sections starting on TCF 5239 and the
18                                                            Executive Summary starting on TCF 5255
19     17            TCF            X
                    5265-67
20
       18          TCF 5268**       X
21     19            TCF            X
                   5271-72**
22
23
24            **
                 Arrowood states that it has already produced the remainder of this document. If that is not the
25   case, the remainder shall be produced as well.

26

     ORDER FOLLOWING IN CAMERA REVIEW - 3
 1     NO .           BATES      PRODUCE      WITHHOLD               PRODUCE WITH REDACTIONS
 2
       20             TCF           X
 3                  5275-77***
 4     21             TCF                           X
                    5291-92***
 5
       22             TCF           X
 6                  5319-20***

 7
       23             TCF                                     X - redact contents of Celebrezze’s June 1,
                    5297-5300                                 2017 email
 8     24             TCF           X
                     5301-03
 9
       25           TCF 5304                        X
10
                    TCF 5305                                  X - redact first seven lines of text
11
                      TCF           X
12                   5306-08
13     26           TCF 5310                                  X - redact all but the last two lines of text

14                    TCF
                    5311-14***      X
15     27             TCF           X
16
                     5363-67
       28             TCF           X
17                  5357-5362
18     29           TCF 5368                        X
19                    TCF
                     5369-71        X
20
                      TCF
21                   5372-86                        X
22     30           TCF 3220                        X

23
24
25            ***
                Arrowood states that it has already produced the remainder of this document. If that is not the
26   case, the remainder shall be produced as well.

     ORDER FOLLOWING IN CAMERA REVIEW - 4
 1        Dated this 10th day of January, 2019.
 2
                                            A
 3                                          Robert S. Lasnik
                                            United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER FOLLOWING IN CAMERA REVIEW - 5
